Exhibit 10.4

 

DOLBY LABORATORIES, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

(Amended and Restated on October 13, 2005)

 

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423.

 

2. Definitions.

 

(a) “Administrator” shall mean the Board or any Committee designated by the
Board to administer the plan pursuant to Section 14.

 

(b) “Board” shall mean the Board of Directors of the Company.

 

(c) “Change in Control” means the occurrence of any of the following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) other than a Permitted Transferee (as defined in the Company’s
Amended and Restated Certificate of Incorporation) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company representing fifty percent (50%) or more of the
total voting power represented by the Company’s then outstanding voting
securities; or

 

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Directors at the time of such election or nomination (but will not include
an individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or

 

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.



--------------------------------------------------------------------------------

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” means a committee of the Board appointed by the Board in
accordance with Section 14 hereof.

 

(f) “Common Stock” shall mean the Class A Common Stock of the Company.

 

(g) “Company” shall mean Dolby Laboratories, Inc., a Delaware corporation.

 

(h) “Compensation” shall mean all base straight time gross earnings,
commissions, overtime and shift premium, but exclusive of payments for incentive
compensation, bonuses and other compensation.

 

(i) “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan.

 

(j) “Director” shall mean a member of the Board.

 

(k) “Eligible Employee” shall mean any individual who is a common law employee
of the Company or any Designated Subsidiary and whose customary employment with
the Company or Designated Subsidiary is at least fifteen (15) hours per week and
more than five (5) months in any calendar year. For purposes of the Plan, the
employment relationship shall be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Company.
Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

 

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(m) “Exercise Date” shall mean the first Trading Day on or after May 15 and
November 15 of each year. The first Exercise Date under the Plan shall be
November 15, 2005.

 

(n) “Fair Market Value” shall mean, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
system on the date of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable;

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board; or

 

-2-



--------------------------------------------------------------------------------

(iv) For purposes of the Offering Date of the first Offering Period under the
Plan, the Fair Market Value shall be the initial price to the public as set
forth in the final prospectus included within the registration statement on Form
S-1 filed with the Securities and Exchange Commission for the initial public
offering of the Company’s Common Stock (the “Registration Statement”).

 

(o) “Offering Date” shall mean the first Trading Day of each Offering Period.

 

(p) “Offering Periods” shall mean the periods of approximately six (6) months
during which an option granted pursuant to the Plan may be exercised, commencing
on the first Trading Day on or after May 15 and November 15 of each year and
terminating on the first Trading Day on or after the subsequent Offering Period
commencement date approximately six months later; provided, however, that the
first Offering Period under the Plan shall commence with the first Trading Day
on or after the date on which the Securities and Exchange Commission declares
the Company’s registration statement on Form S-1 effective and end on the first
Trading Day on or after November 15, 2005 and the second Offering Period under
the Plan shall commence with the first Trading Day on or after November 15,
2005. The duration and timing of Offering Periods may be changed pursuant to
Section 4 of this Plan.

 

(q) “Plan” shall mean this Employee Stock Purchase Plan.

 

(r) “Purchase Price” shall mean, for the first Offering Period, 95% of the Fair
Market Value of a share of Common Stock on the Offering Date or on the Exercise
Date, whichever is lower, and for subsequent Offering Periods, 95% of the Fair
Market Value of a share of Common Stock on the Exercise Date; provided however,
that the Purchase Price may be adjusted by the Administrator pursuant to
Section 20.

 

(s) “Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(t) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

 

3. Eligibility.

 

(a) First Offering Period. Any individual who is an Eligible Employee
immediately prior to the first Offering Period shall be automatically enrolled
in the first Offering Period.

 

(b) Subsequent Offering Periods. Any Eligible Employee on a given Offering Date
shall be eligible to participate in the Plan.

 

(c) Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Eligible Employee shall be granted an option under the Plan (i) to the extent
that, immediately after the grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company and/or hold
outstanding options to purchase such stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of the capital stock
of the Company or of any

 

-3-



--------------------------------------------------------------------------------

Subsidiary, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans of the Company and its subsidiaries accrues at
a rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock
(determined at the fair market value of the shares at the time such option is
granted) for each calendar year in which such option is outstanding at any time.

 

4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after May 15 and November 15 each year, or on such other date as the Board shall
determine; provided, however, that the first Offering Period under the Plan
shall commence with the first Trading Day on or after the date upon which the
Company’s registration statement on Form S-1 is declared effective by the
Securities and Exchange Commission and end on the first Trading Day on or after
November 15, 2005. The Board shall have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.

 

5. Participation.

 

(a) First Offering Period. An Eligible Employee shall be entitled to participate
in the first Offering Period only if such individual submits a subscription
agreement authorizing payroll deductions in a form determined by the
Administrator (which may be similar to the form attached hereto as Exhibit A) to
the Company’s designated plan administrator (i) no earlier than the effective
date of the Form S-8 registration statement with respect to the issuance of
Common Stock under this Plan and (ii) no later than ten (10) business days
following the effective date of such S-8 registration statement (the “Enrollment
Window”). An Eligible Employee’s failure to submit the subscription agreement
during the Enrollment Window shall result in the automatic termination of such
individual’s participation in the Offering Period.

 

(b) Subsequent Offering Periods. An Eligible Employee may become a participant
in the Plan by completing a subscription agreement in a form determined by the
Administrator (which may be similar to the form attached hereto as Exhibit A)
and filing it with the Company’s designated Plan administrator prior to the
applicable Offering Date.

 

6. Payroll Deductions.

 

(a) At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount not exceeding 10% of the Compensation which he or she
receives on each pay day during the Offering Period; provided, however, that
should a pay day occur on an Exercise Date, a participant shall have the payroll
deductions made on such day applied to his or her account under the new Offering
Period. A participant’s subscription agreement shall remain in effect for
successive Offering Periods unless terminated as provided in Section 10 hereof.

 

(b) Payroll deductions for a participant shall commence on the first pay day
following the Offering Date and shall end on the last pay day in the Offering
Period to which such authorization is applicable, unless sooner terminated by
the participant as provided in Section 10 hereof; provided, however, that for
the first Offering Period, payroll deductions shall commence on the first pay
day on or following the end of the Enrollment Window.

 

-4-



--------------------------------------------------------------------------------

(c) All payroll deductions made for a participant shall be credited to his or
her account under the Plan and shall be withheld in whole percentages only. A
participant may not make any additional payments into such account.

 

(d) A participant may discontinue his or her participation in the Plan as
provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Administrator may, in its discretion, limit the nature
and/or number of participation rate changes during any Offering Period. The
change in rate shall be effective with the first full payroll period following
five (5) business days after the Company’s receipt of the new subscription
agreement unless the Company elects to process a given change in participation
more quickly.

 

(e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c) hereof, a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period which is scheduled to end in the following calendar year, unless
terminated by the participant as provided in Section 10 hereof.

 

(f) At the time the option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company’s or its
Subsidiary’s federal, state, or any other tax liability payable to any
authority, national insurance, social security or other tax withholding
obligations, if any, which arise upon the exercise of the option or the
disposition of the Common Stock including, for the avoidance of doubt, any
liability to pay secondary Class 1 National Insurance Contributions for which an
agreement or election has been entered into under paragraph 3A or 3B of Schedule
1 to the Social Security Contributions and Benefits act 1992. At any time, the
Company or its Subsidiary may, but shall not be obligated to, withhold from the
participant’s compensation the amount necessary for the Company or its
Subsidiary to meet applicable withholding obligations, including any withholding
required to make available to the Company or its Subsidiary any tax deductions
or benefits attributable to sale or early disposition of Common Stock by the
Eligible Employee.

 

7. Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of the Company’s Common Stock
determined by dividing such Eligible Employee’s payroll deductions accumulated
prior to such Exercise Date by the applicable Purchase Price; provided that in
no event shall an Eligible Employee be permitted to purchase during each
Offering Period more than 1,000 shares of the Company’s Common Stock (subject to
any adjustment pursuant to Section 19), and provided further that such purchase
shall be subject to the limitations set forth in Sections 3(c) and 13 hereof.
The Eligible Employee may accept the grant of such option by turning in a
completed Subscription Agreement (attached hereto as Exhibit A) to the Company
on or prior to an Offering Date, or with respect to the first Offering Period,
prior to the last day of the Enrollment Window. The Administrator may, for
future Offering Periods, increase or decrease, in its absolute discretion, the
maximum number of shares of the Company’s Common Stock an Eligible Employee may
purchase during each Offering Period. Exercise of the option shall occur as
provided in Section 8 hereof, unless the participant has withdrawn pursuant to
Section 10 hereof. The option shall expire on the last day of the Offering
Period.

 

-5-



--------------------------------------------------------------------------------

8. Exercise of Option.

 

(a) Unless a participant withdraws from the Plan as provided in Section 10
hereof, his or her option for the purchase of shares shall be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option shall be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares shall be purchased; any payroll deductions accumulated in a
participant’s account which are not sufficient to purchase a full share shall be
retained in the participant’s account for the subsequent Offering Period,
subject to earlier withdrawal by the participant as provided in Section 10
hereof. Any other funds left over in a participant’s account after the Exercise
Date shall be returned to the participant. During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.

 

(b) If the Administrator determines that, on a given Exercise Date, the number
of shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Offering Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion provide that the Company shall make a
pro rata allocation of the shares of Common Stock available for purchase on such
Exercise Date in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date. The Company
may make a pro rata allocation of the shares available on the Offering Date of
any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s stockholders subsequent to such Offering Date.

 

9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares occurs, the Company shall arrange the delivery to each
participant the shares purchased upon exercise of his or her option in a form
determined by the Administrator.

 

10. Withdrawal.

 

(a) A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in the form
determined by the Administrator (which may be similar to the form attached as
Exhibit B to this Plan). All of the participant’s payroll deductions credited to
his or her account shall be paid to such participant promptly after receipt of
notice of withdrawal and such participant’s option for the Offering Period shall
be automatically terminated, and no further payroll deductions for the purchase
of shares shall be made for such Offering Period. If a participant withdraws
from an Offering Period, payroll deductions shall not resume at the beginning of
the succeeding Offering Period unless the participant delivers to the Company a
new subscription agreement.

 

-6-



--------------------------------------------------------------------------------

(b) A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

 

11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she shall be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan shall be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option shall be automatically terminated.

 

12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

13. Stock.

 

(a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19 hereof, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan shall be
1,000,000 shares.

 

(b) Until the shares are issued (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), a
participant shall only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to such shares.

 

(c) Shares to be delivered to a participant under the Plan shall be registered
in the name of the participant or in the name of the participant and his or her
spouse.

 

14. Administration. The Administrator shall administer the Plan and shall have
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties. Notwithstanding any provision to the contrary in this
Plan, the Administrator may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. Without
limiting the generality of the foregoing, the Administrator is specifically
authorized to adopt rules and procedures regarding eligibility to participate,
the definition of Compensation, handling of payroll deductions, making of
contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold payroll
deductions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures and handling of stock certificates which vary with local
requirements.

 

-7-



--------------------------------------------------------------------------------

15. Designation of Beneficiary.

 

(a) A participant may file a designation of a beneficiary who is to receive any
shares and cash, if any, from the participant’s account under the Plan in the
event of such participant’s death subsequent to an Exercise Date on which the
option is exercised but prior to delivery to such participant of such shares and
cash. In addition, a participant may file a designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent shall
be required for such designation to be effective.

 

(b) Such designation of beneficiary may be changed by the participant at any
time by notice in a form determined by the Administrator. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

(c) All beneficiary designations shall be in such form and manner as the
Administrator may designate from time to time.

 

16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 10 hereof.

 

17. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions. Until shares are
issued, participants shall only have the rights of an unsecured creditor.

 

18. Reports. Individual accounts shall be maintained for each participant in the
Plan. Statements of account shall be given to participating Eligible Employees
at least annually, which statements shall set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

 

19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation, Merger
or Change in Control.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan, the maximum
number of shares each participant may purchase each Offering Period (pursuant to
Section 7), as well as the price per share and the number

 

-8-



--------------------------------------------------------------------------------

of shares of Common Stock covered by each option under the Plan which has not
yet been exercised shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other change in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an option.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Exercise Date (the “New Exercise Date”), and shall
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Administrator. The New Exercise
Date shall be before the date of the Company’s proposed dissolution or
liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant’s option has been changed to the New Exercise Date and
that the participant’s option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

 

(c) Merger or Change in Control. In the event of a merger or Change in Control,
each outstanding option shall be assumed or an equivalent option substituted by
the successor corporation or a Parent or Subsidiary of the successor
corporation. In the event that the successor corporation refuses to assume or
substitute for the option, the Offering Period then in progress shall be
shortened by setting a New Exercise Date and shall end on the New Exercise Date.
The New Exercise Date shall be before the date of the Company’s proposed merger
or Change in Control. The Administrator shall notify each participant in
writing, at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the participant’s option has been changed to the New
Exercise Date and that the participant’s option shall be exercised automatically
on the New Exercise Date, unless prior to such date the participant has
withdrawn from the Offering Period as provided in Section 10 hereof.

 

20. Amendment or Termination.

 

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19 and this Section 20 hereof, no amendment
may make any change in any option theretofore granted which adversely affects
the rights of any participant unless their consent is obtained. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company shall obtain stockholder approval of any amendment in such a manner and
to such a degree as required.

 

(b) Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to

 

-9-



--------------------------------------------------------------------------------

change the Offering Periods, limit the frequency and/or number of changes in the
amount withheld during an Offering Period, establish the exchange ratio
applicable to amounts withheld in a currency other than U.S. dollars, permit
payroll withholding in excess of the amount designated by a participant in order
to adjust for delays or mistakes in the Company’s processing of properly
completed withholding elections, establish reasonable waiting and adjustment
periods and/or accounting and crediting procedures to ensure that amounts
applied toward the purchase of Common Stock for each participant properly
correspond with amounts withheld from the participant’s Compensation, and
establish such other limitations or procedures as the Administrator determines
in its sole discretion advisable which are consistent with the Plan.

 

(c) Without regard to whether any participant’s rights may be considered to have
been “adversely affected”, in the event the Administrator determines that the
ongoing operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including:

 

(i) increasing the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;

 

(ii) shortening any Offering Period so that Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and

 

(iii) reducing the number of shares that may be purchased upon exercise of
outstanding options.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

21. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

22. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Exchange Act, the rules and regulations promulgated thereunder,
and the requirements of any stock exchange upon which the shares may then be
listed, and shall be further subject to the approval of counsel for the Company
with respect to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

-10-



--------------------------------------------------------------------------------

23. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval by the stockholders of
the Company. It shall continue in effect until terminated under Section 20
hereof.

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

 

DOLBY LABORATORIES, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

SUBSCRIPTION AGREEMENT

 

_____ Original Application       Offering Date: ___________

_____ Change in Payroll Deduction Rate

_____ Change of Beneficiary(ies)

 

1. ____________________ hereby elects to participate in the Dolby Laboratories,
Inc. Employee Stock Purchase Plan (the “Employee Stock Purchase Plan”) and
subscribes to purchase shares of the Company’s Common Stock in accordance with
this Subscription Agreement and the Employee Stock Purchase Plan.

 

2. I hereby authorize payroll deductions from each paycheck in the amount of
____% of my Compensation on each pay day (from 0 to 10%) during the Offering
Period in accordance with the Employee Stock Purchase Plan. (Please note that no
fractional percentages are permitted.)

 

3. I understand that said payroll deductions shall be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Employee Stock Purchase Plan. I understand that if I do
not withdraw from an Offering Period, any accumulated payroll deductions will be
used to automatically exercise my option.

 

4. I have received a copy of the complete Employee Stock Purchase Plan. I
understand that my participation in the Employee Stock Purchase Plan is in all
respects subject to the terms of the Plan.

 

5. Shares purchased for me under the Employee Stock Purchase Plan should be
issued in the name(s) of (Eligible Employee or Eligible Employee and Spouse
only).

 

6. I understand that if I dispose of any shares received by me pursuant to the
Plan within 2 years after the Offering Date (the first day of the Offering
Period during which I purchased such shares) or one year after the Exercise
Date, I will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount equal to the excess
of the fair market value of the shares at the time such shares were purchased by
me over the price which I paid for the shares. I hereby agree to notify the
Company in writing within 30 days after the date of any disposition of my shares
and I will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock. The
Company may, but will not be obligated to, withhold



--------------------------------------------------------------------------------

from my compensation the amount necessary to meet any applicable withholding
obligation including any withholding necessary to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by me. If I dispose of such shares at any time after the expiration
of the 2-year and 1-year holding periods, I understand that I will be treated
for federal income tax purposes as having received income only at the time of
such disposition, and that such income will be taxed as ordinary income only to
the extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 5% of the fair market value of the shares on
the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.

 

7. I hereby agree to be bound by the terms of the Employee Stock Purchase Plan.
The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Employee Stock Purchase Plan.

 

8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Employee
Stock Purchase Plan:

 

NAME: (Please print)   

 

--------------------------------------------------------------------------------

     (First)    (Middle)    (Last)

 

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Relationship

 

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Percentage Benefit

      (Address)

 

NAME: (please print)

  

 

--------------------------------------------------------------------------------

     (First)    (Middle)    (Last)

 

 

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

Relationship

        

 

 

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

Percentage of Benefit

       (Address)

 

-2-



--------------------------------------------------------------------------------

Employee’s Social

Security Number:

 

 

--------------------------------------------------------------------------------

Employee’s Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

 

Dated:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

       

Signature of Employee

       

 

--------------------------------------------------------------------------------

       

Spouse’s Signature (If beneficiary other than spouse)

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B

 

DOLBY LABORATORIES, INC.

 

EMPLOYEE STOCK PURCHASE PLAN

 

NOTICE OF WITHDRAWAL

 

The undersigned participant in the Offering Period of the Dolby Laboratories,
Inc. Employee Stock Purchase Plan that began on                         ,
                 (the “Offering Date”) hereby notifies the Company that he or
she hereby withdraws from the Offering Period. He or she hereby directs the
Company to pay to the undersigned as promptly as practicable all the payroll
deductions credited to his or her account with respect to such Offering Period.
The undersigned understands and agrees that his or her option for such Offering
Period will be automatically terminated. The undersigned understands further
that no further payroll deductions will be made for the purchase of shares in
the current Offering Period and the undersigned shall be eligible to participate
in succeeding Offering Periods only by delivering to the Company a new
Subscription Agreement.

 

Name and Address of Participant:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Signature:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------